Citation Nr: 1122699	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  06-37 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which determined that new and material evidence had not been submitted to reopen the claim for service connection for hepatitis.

In November 2009, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for hepatitis, and remanded this claim on the merits for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The hepatitis diagnosed in service was acute and transitory, and the most probative evidence fails to link the Veteran's current hepatitis to any incident of his active service.


CONCLUSION OF LAW

The Veteran's current hepatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, and private treatment records.

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was asked to provide information concerning treatment providers in a December 2009 letter and requested records from identified providers in March 2010.  Responses from both providers were received.  

In addition, the Board notes that the Remand directives requested that a VA examination be conducted by a specialist in gastroenterology or infectious disease and an opinion concerning the etiology of hepatitis C be provided.  The Board also acknowledges that a physician assistant conducted the March 2010 VA examination and that the physician who subsequently rendered the November 2010 medical opinions did not also examine the Veteran.  As a general rule, VA is not prohibited from having nurse practitioners or physician assistants conduct examinations, as VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner, or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Additionally, in the current case, the issue is not whether the Veteran currently has hepatitis (because his current diagnosis of hepatitis C has already been confirmed by the private laboratory testing of record), but rather whether his current hepatitis is related to any incident of his active service.  In that regard, a physician with sufficient expertise did indeed render the opinions requested in the Board's November 2009 remand instructions after the physician assistant examined the Veteran.  In this regard, although the examiner was an internist, such a specialist has sufficient expertise to address the questions posed.  Moreover, the specialist reviewed the claims file, provided a thorough discussion, and contemplated information from the Center for Disease Control.  Furthermore, the Board notes that the Veteran's representative, in a May 2011 appellant's brief, agreed that the RO complied with the Board's November 2009 remand directives.  Therefore, the Board concludes that the Remand directives were substantially complied with, and the Veteran is not prejudiced by adjudication of the claim at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for hepatitis because he contracted hepatitis in service and also suffers from hepatitis currently.  In a March 2006 statement, he stated that his liver function test results were always elevated, and that he could not work at times over the years because of constant fatigue.  In an April 2006 statement, he stated that the condition of his liver had affected the types of treatments that he could take.

Service treatment records confirm that the Veteran was diagnosed with hepatitis in service.  In May 1967, he was admitted to the Air Force Hospital with an initial diagnosis of infectious hepatitis, but after nearly eight weeks of hospitalization and treatment, his discharge diagnosis in July 1967 was infectious mononucleosis and streptococcal pharyngitis.  Later in July 1967, liver function test results for aspartate aminotransferase (SGOT) and alkaline phosphatase (ALK PHOS) were abnormal, and a liver biopsy revealed chronic, relapsing hepatitis, resulting in a diagnosis of infectious hepatitis.  He was admitted back into the hospital in July 1967 for five weeks, with a discharge diagnosis in August 1967 of relapsing hepatitis.  A Medical Board Report was issued later in August 1967, listing the Veteran's diagnosis as relapsing hepatitis.  In September 1967, the Veteran was admitted back into the hospital for six days, with a discharge diagnosis later in September 1967 of hepatitis secondary to mononucleosis.  In February 1968, it was noted that he had non-active infectious hepatitis.  His April 1968 separation examination report did not note any abnormalities.

The Veteran's service personnel records reflect that he abused heroin intravenously during service.  He testified during service that he first used heroin in March 1967, which is prior to the initial diagnosis of hepatitis.  Following his discharge from service, the Veteran was hospitalized at a VA Medical Center in 1977 for heroin dependence.

Post-service private laboratory test results have shown the following findings.  In January 2007, the Veteran tested positive for the hepatitis C virus antibody, and his hepatitis C virus RNA quantity measured 320,803 IU/mL.  In September 2007, his levels of bilirubin (BILI), alanine aminotransferase (ALT), and ALK PHOS were all elevated.  In December 2009, the Veteran's levels of aspartate transaminase (AST) and ALT were both elevated.  In January 2010, his hepatitis C virus RNA quantity measured 289,000 IU/mL.  In February 2010, the Veteran tested positive for the hepatitis A virus antibody, the hepatitis B virus surface antibody, and the hepatitis C virus antibody, and his hepatitis C virus RNA quantity measured 12,300 IU/mL.

Pursuant to the Board's November 2009 remand, the Veteran underwent a VA liver, gall bladder, and pancreas examination in March 2010, which was conducted by a physician assistant.  On that occasion, the Veteran reported that he had abused intravenous drugs from his time in the military until 18 years ago and has now been clean for 18 years.  The Veteran also reported that following his discharge from military service, he felt good overall until last year, when he began developing bad stomach pains, followed by weight loss and fatigue, which led to his current diagnosis of hepatitis C (with treatment scheduled to begin in April 2010).  He stated that prior to this, he had no idea he had any issues with hepatitis.  It was noted that the Veteran's list of established risk factors for hepatitis included intravenous drug abuse beginning in service.

The March 2010 examiner concluded that the Veteran's hepatitis secondary to infectious mononucleosis diagnosed in May 1967 likely resolved with no residuals.  The examiner went on to conclude that the exacerbation during the Veteran's 1967 hospital admission was likely due to alcohol use.  Furthermore, the examiner noted that the Veteran's immunity to hepatitis A/B is as likely as not due to immunization.  The examiner diagnosed the Veteran with chronic active hepatitis C of undetermined onset but likely due to the Veteran's longstanding intravenous drug abuse which began in March 1967 and continued until 18 years ago.  The examiner concluded that the Veteran's current chronic hepatitis C is unlikely related to his hepatitis in service which was diagnosed as a residual of infectious mononucleosis.  Specifically, the examiner estimated that the risk factor for developing hepatitis C infection from intravenous drug use consisted of an odds ratio of 49.6.

An April 2010 statement from the Veteran's private physician confirmed the Veteran's current diagnosis of hepatitis C and noted that he was a good candidate for treatment, which was set to begin at the end of April 2010 and would continue for six months.

In November 2010, a VA physician who specializes in internal, preventative, and occupational medicine reviewed the Veteran's claims file.  After noting the Veteran's pertinent medical history and hepatitis risk factors (including intravenous drug abuse in service and one tattoo obtained in service), the physician opined that the Veteran's current hepatitis C infection was most likely contracted through his long term intravenous drug abuse.  The physician went on to note that, among the Veteran's total 26 years of intravenous drug abuse, the Veteran was in active duty for four of those years, which amounts to 15 percent of the total exposure.  Therefore, the physician concluded that if the Veteran indeed contracted hepatitis C through intravenous drug abuse, it is more likely he contracted the hepatitis C virus after he was discharged from the service (85 percent versus 15 percent).  Furthermore, the physician noted that it is estimated that the dormant period for hepatitis C is approximately 20 years, and thus opined that it is less likely that the Veteran had contracted infection in active duty and had dormant hepatitis C infection for 40 years.  The physician further opined that the other risk factors, such as a tattoo, are less likely the cause given the Veteran's long term intravenous drug abuse history, and stated that according to the CDC, the majority of hepatitis C infection occurs through shared needles.

The VA physician in November 2010 addressed the Board's November 2009 remand instruction questions as follows.  He stated that the Veteran is currently diagnosed with chronic hepatitis C that is less likely as not (less than 50/50 probability) caused by or a result of the infectious hepatitis diagnosed in service, noting that the infection in service was from infectious mononucleosis.  The physician also stated that there were no current residuals from the infectious hepatitis diagnosed in service.  Finally, the physician concluded that it is not likely that the infectious hepatitis diagnosed in service is the result of intravenous drug abuse during service, nor were other risk factors during service equally likely to have caused the infectious hepatitis in service.  Specifically, the physician opined that infectious mononucleosis is less likely than not to be from intravenous drug use in the service, citing medical literature stating that Epstein-Barr virus (EBV) transmission occurs predominantly through exposure to infected saliva, often as a result of kissing and less commonly by means of sexual transmission.

Upon review of the record, the Board finds that service connection for hepatitis is not warranted.  While the Veteran contends that his current hepatitis disability is related to his military service, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In this regard, medical disorders such as hepatitis require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hepatitis is significantly less probative than the medical evidence and medical opinions of record.

In this regard, the March 2010 VA physician assistant and November 2010 VA physician both reviewed the claims file, considered the Veteran's service treatment records and accompanying private treatment records, and provided rationale for their opinions that: (1) the Veteran's in-service hepatitis was secondary to infectious mononucleosis and resolved with no current residuals; (2) the Veteran's current hepatitis is likely due to his long term intravenous drug abuse; and (3) the Veteran's current hepatitis is less likely than not related to his in-service hepatitis.  The November 2010 physician also provided rationale for his additional opinions that: (1) the Veteran more likely contracted his current hepatitis through intravenous drug abuse after he was discharged from service (85 percent) versus during service (15 percent); (2) other risk factors such as a tattoo are less likely the cause of the Veteran's current hepatitis; and (3) it is not highly likely that the infectious hepatitis diagnosed in service is the result of intravenous drug abuse during service, nor were other risk factors during service equally likely to have caused the infectious hepatitis in service.  For these reasons, the opinions by the VA medical professionals are of greater probative value than the Veteran's contentions regarding the etiology of his current hepatitis.

Regarding the shared opinion of both the March 2010 physician assistant and the November 2010 physician that the Veteran's current hepatitis is likely due to his long term intravenous drug abuse, the Board acknowledges that the evidence does confirm that the Veteran's intravenous drug abuse began during his active service.  However, it is significant to note that the November 2010 physician, a specialist, offered more specific detail with accompanying rationale (based on probability and dormancy statistics) regarding the timing of onset of the Veteran's current hepatitis.  Specifically, the physician concluded that there was only a 15 percent chance that the Veteran contracted his current hepatitis through intravenous drug abuse during service, and that it was less likely that the Veteran's current hepatitis C had been dormant for 40 years (which would be twice as long as the normal dormant period of 20 years for hepatitis C).  For these reasons, the opinion by the November 2010 physician is of greater probative value than that of the March 2010 physician assistant regarding this point.

Moreover, service connection may not be granted for disability that is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d) (2010).  Thus, even if the Veteran incurred hepatitis C through the use of illegal drugs during service, it will not be deemed in the line of duty.  Id.; see also 38 U.S.C.A. § 105(a).

As an additional matter, the Veteran's representative argued in the May 2011 appellant's brief that the Veteran had presented evidence as to continuity of symptoms.  However, the record reflects that at his March 2010 VA examination, the Veteran reported that following his discharge from military service, he felt good overall until last year, when he developed symptoms and was diagnosed with hepatitis C, and he also stated that prior to this, he had no idea he had any issues with hepatitis.  Therefore, the Board concludes that the Veteran has not presented credible evidence of continuity of symptomatology for his hepatitis.  Further, as noted above, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine and the most probative evidence indicates the current disorder is not related to service.  See Clyburn, supra.  

In sum, the Board finds that the most competent and probative evidence indicates that the Veteran's current hepatitis is not shown to have been incurred or aggravated during his active service, and the most probative evidence fails to link his current hepatitis to any incident of his active service.  Accordingly, service connection for hepatitis is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


